MEMORANDUM OPINION

No. 04-08-00359-CR

Pierre MILLER,
Appellant

v.

The STATE of Texas,
Appellee

From the 226th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CR-6987A
Honorable Gus J. Strauss, Judge Presiding

PER CURIAM

Sitting: 	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Karen Angelini, Justice

Delivered and Filed:   July 30, 2008

DISMISSED FOR LACK OF JURISDICTION
	A clerk's record was filed in this appeal on June 13, 2008.  This court previously disposed
of appellant's appeal in Miller v. State, No. 04-06-00214-CR, 2006 WL 174857 (Tex. App.--San
Antonio June 28, 2006, no pet.); therefore, we do not have jurisdiction to consider this second
appeal.  Although the clerk's record in this case also contains a motion for out of time appeal, the
Texas Court of Criminal Appeals is the only court with jurisdiction to consider such a motion.  See
Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-of-time appeal from
final felony conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of
the Texas Code of Criminal Procedure).  On June 20, 2008, we ordered appellant to show cause in
writing why this appeal should not be dismissed for lack of jurisdiction.  Appellant did not respond
to our order.  This appeal is dismissed for lack of jurisdiction.

							PER CURIAM
DO NOT PUBLISH